DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The applicant’s Preliminary Amendment filed on October 4, 2019 has been acknowledged. Claims 3, 9 and 15 have been canceled. Claims 1, 2, 4-8, 10-14 and 16-18, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 10-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to preparing estimates for repairing vehicles, which is a method of organizing human activity. 
Under Step 1, claims 1, 2 and 4-6 recite a method or process, claims 7, 8 and 10-12, recite a medium or manufacture and claims 13, 14 and 16-18 recite an apparatus or machine. As such each of the claims falls within one of the statutory categories. 
insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). 
Additionally the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a computer can fall within “certain methods of organizing human activity”. 
In the instant case the limitations require receiving vehicle damage data comprising images, videos and vehicle diagnostic data and using that data to identify one or more defects. Those defects are used to determine which parts and labor is necessary for performing the repairs. While this doesn’t describe multiple users or interactions between the users, the process itself amounts to interactions between a 
Further the specific manner of making this identification is not claimed and as such recites a general or generic action of identifying damage. While the limitation additionally states that it is based on the received vehicle damage data by analyzing the received images, there is no clarification as to how this analysis is performed. It still allows a person to review the images and videos using the computing apparatus to collect and display the data. As such the limitation amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). The claims go on to recite determining when the defects are existing defects but again it merely recites a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). The claims also recited determine one or more repair parts data and labor data for the identified defects and this is based on historical repair parts data and historical labor data, but again this merely recites a general function but no specific manner of achieving this function. As such this also amounts to merely applying the abstract idea to a computer, which is not enough to render the claims into a practical application as shown in MPEP 2106.05(f). The receiving and providing limitations themselves are considered insignificant extra solution activity and as such not considered enough to render the claims into a practical application, See MPEP 2106.05(g). As such when considered individually or in combination the elements fail to render the claims into a practical application.

	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the determination is generic and as such cannot be considered to be a practical application. The other steps of the independent claims amount to merely receiving data, and using that received data in any way to identify defects, determine defects and determine repair parts and labor for correcting the defect, which again does not amount to be a practical application. 
As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – a processor, a memory, programmed instructions, non-transitory computer readable medium and a computing apparatus. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic component performing a generic functions of receiving, making identifications and determination in any possible way and providing data) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and memory to receive, identify, determine and provide data amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. The claim is not patent eligible.
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea.
	Dependent claims 2, 8 and 14 recite “identifying, by the computing apparatus, vendor data for one or more vendors for determine one or more repair parts data based on one or more vendor rules” which based on the applicant’s originally filed specification paragraph [0033] this is a comparison of the vendor location to a set limit to determine if the vendor is within the desired proximity. This amounts to an abstract idea as it is merely comparing the collected data to a set limit which is a form of mathematical concepts, See MPEP 2106.04(a)(2). As such these limitations do not render the claims into a practical application.

Claims 5, 11, and 17 recite “generating, by the computing apparatus, specific instruction data to fix the identified one or more defects using the determined one or more repair parts, wherein the generated specific instruction data is a subset of product manual data”, which based on the applicant’s originally filed specification paragraph [0035] this is merely obtaining data from a product manual, which is merely data gathering and displaying data, which are insignificant extra solution activities, See MPEP 2106.05(g). As such this fails to render the claims into a practical application.
Claims 6, 12 and 18, recite “wherein the graphical user interface comprises the identified one or more damages, determined one or more repair parts data and the labor data” which amounts to merely displaying data, which is considered to be insignificant extra solution activity, See MPEP 2106.05(g). As such this fails to render the claims into a practical application.

As such claims 1, 2, 4-8, 10-14 and 16-18 recite an abstract idea and without any specifics to how the functions are performed the claims are not found to render the abstract idea into a practical application. Therefore the claims have been rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 11-13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Adegan (US 10,360,601 B1) hereafter Adegan.
As per claim 1, Taliwal discloses a method comprising:

	identifying, by the computing apparatus, one or more defects based on the received vehicle damage data by analyzing the received images and video, wherein at least one of the identified one or more defects is not visible in the received plurality of images and videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or visible defects and then the server can infer internal defects or damage which is not visible from the images but is likely based on the damaged external parts);
	determining, by the computing apparatus, when the identified one or more defects are one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more defects determined 
	determining, by the computing apparatus, one or more repair parts data and labor data for identified one or more defects that are not determined as one or more existing defects, based on historical repair parts data and historical labor data (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle. Page 13, paragraph [0198]; discloses that the system can also take into consideration location of the vehicle as this may adjust the cost of repair as costs may vary by state or region); and 
	providing, by the computing apparatus, the determined one or more repair parts data and labor data (Page 2, paragraph [0029] and Page 11, paragraph [0143]; discloses that an appraisal is prepared and provided which outlines the repair parts data and labor data to repair the vehicle).
	While Taliwal discloses providing the appraisal it is not explicit that this is done through a graphical user interface.

	Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. While Taliwal has a graphical user 
	Adegan, which like Taliwal talks about providing predictive vehicle appraisals, teaches it is known to present the labor and the parts data in a graphical user interface. Adegan establishes that the use of these interfaces is known to cut down the necessary learning to properly utilize the system. Adegan establishes that the use of these graphical user interfaces in the vehicle appraisal environment was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Adegan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal, with the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan, for the purposes of providing the client and easier interface to carry out the invention. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to 
	As per claim 5, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches generating, by the computing apparatus, specific instruction data to fix the identified one or more defects using the determined one or more repair parts, wherein the generated specific instruction data is a subset of product manual data (Figure 19, Col. 25, lines 7-38; teaches that the user is presented with a graphical user interface identifying the specific defect and repair parts necessary for the repair. They are presented with an integrated Manufacturer Recommended Repair Procedure or section of the repair manual for the specific repair directly from the manufacturer to ensure that the repairs are performed properly).
	As per claim 6, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the graphical user interface comprises the identified one or more damages, determined one or more repair parts data and the labor data (Figure 14, Figures 22 and 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle).
As per claim 7, Taliwal discloses a non-transitory computer readable medium having stored thereon instructions for providing predictive estimates of repair lines, comprising executable code, which when executed by at least one processor (Page 3, paragraph [0036]; discloses that the purpose of the system is to predict damage to both the exterior and interior of the vehicle. Page 4, paragraph [0046]; discloses that the instructions are stored on a computer-readable storage medium and are executed by the processor), cause the processor to:
	receive vehicle damage data comprising images, video, and vehicle diagnostic data (Page 2, paragraph [0029]; discloses that the system uses images such as still images as well as video and other vehicle data from on-board sensors to provide an appraisal of the damage and estimate of the repair costs. Page 2, paragraph [0033]; discloses that a telematics system installed in the vehicle can provide the vehicle’s state at, prior to, and/or after the time of accident, this is vehicle diagnostic data. Page 3, paragraph [0038]; discloses that the vehicle state information or diagnostic information can be used to refine the results. Page 4, paragraphs [0053]-[0054]; discloses that the client device can capture the images and other information and send the information to the server. Page 5, paragraph [0061]; discloses that the process starts by the server receiving the images and additional data for processing);
	identify one or more defects based on the received vehicle damage data by analyzing the received images and videos, wherein at least one of the identified one or more defects is not visible in the received plurality of images and videos (Page 5, paragraphs [0061]-[0064]; discloses that the system can use the captured images and diagnostic data to identify one or more defects. The system first identifies external or 
	determine when the identified one or more defects are one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more defects determined as one or more existing defects (Page 11, paragraph [0143]; discloses that the system can compare the damaged parts list to a list of previously damaged or existing defect parts to determine what is new. In doing so the system removes the previously damaged parts or existing damage to produce a final list of newly damaged parts);
	determine one or more repair parts and labor data for the identified one or more defects that are not determined as one or more existing defects, based on historical repair parts data and historical labor data (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle. Page 13, paragraph [0198]; discloses that the system can also take into consideration location of the vehicle as this may adjust the cost of repair as costs may vary by state or region); and
	provide the determined one or more repair parts data and the labor data (Page 2, paragraph [0029] and Page 11, paragraph [0143]; discloses that an appraisal is 
While Taliwal discloses providing the appraisal it is not explicit that this is done through a graphical user interface.
	Adegan, which like Taliwal provides an estimate of automotive repair through predictive analytics, teaches it is known to provide a detail list of the repair data and the labor data through a graphical user interface (Figure 14, Figure 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software).
	Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the 
	Adegan, which like Taliwal talks about providing predictive vehicle appraisals, teaches it is known to present the labor and the parts data in a graphical user interface. Adegan establishes that the use of these interfaces is known to cut down the necessary learning to properly utilize the system. Adegan establishes that the use of these graphical user interfaces in the vehicle appraisal environment was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Adegan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal, with the ability to present the appraisal data including both the parts and the 
	As per claim 11, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the executable code, when executed by the processor, further causes the processor to generate specific instruction data to fix the identified one or more damages using the determined one or more repair parts, wherein the generated specific instruction data is a subset of product manual data (Figure 19, Col. 25, lines 7-38; teaches that the user is presented with a graphical user interface identifying the specific defect and repair parts necessary for the repair. They are presented with an integrated Manufacturer Recommended Repair Procedure or section of the repair manual for the specific repair directly from the manufacturer to ensure that the repairs are performed properly).
	As per claim 12, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the graphical user interface is generated based on the identified one or more damages, determined one or more repair 
	As per claim 13, Taliwal further discloses a computing apparatus comprising:
	a processor; and a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory (Page 3, paragraph [0045] and Page 4, paragraph [0046]; discloses the system contains a processor and memory that the instructions are stored on a computer-readable storage medium and are executed by the processor) to:
		receive vehicle damage data comprising images, videos, and vehicle diagnostic data (Page 2, paragraph [0029]; discloses that the system uses images such as still images as well as video and other vehicle data from on-board sensors to provide an appraisal of the damage and estimate of the repair costs. Page 2, paragraph [0033]; discloses that a telematics system installed in the vehicle can provide the vehicle’s state at, prior to, and/or after the time of accident, this is vehicle diagnostic data. Page 3, paragraph [0038]; discloses that the vehicle state information or diagnostic information can be used to refine the results. Page 4, paragraphs [0053]-[0054]; discloses that the client device can capture the images and other information and send the information to the server. Page 5, paragraph [0061]; discloses that the process starts by the server receiving the images and additional data for processing);
		identify one or more defects based on the received vehicle damage data by analyzing the received images and videos, wherein at least one of the identified one 
		determine when the identified one or more defects are one or more existing defects based on the historical repair parts data, the determining further comprising, removing the identified one or more defects determined as one or more existing defects (Page 11, paragraph [0143]; discloses that the system can compare the damaged parts list to a list of previously damaged or existing defect parts to determine what is new. In doing so the system removes the previously damaged parts or existing damage to produce a final list of newly damaged parts);
		determine one or more repair parts data and labor data for the identified one or more defects that are not determined as one or more existing defects, based on historical repair parts data and historical labor data (Page 10, paragraph [0122]; discloses that the system can take the external and internal damaged parts and calculate an estimated repair cost. In determining this estimated repair cost the system estimates the cost of parts and labor needed for repairing the vehicle. Page 11, paragraph [0139]; discloses that historical repair parts data is used to determine what parts and labor will cost. Page 11, paragraph [0143]; the cost to repair previously existing damage is subtracted to create the final list of cost to repair the vehicle. Page 13, paragraph [0198]; discloses that the system can also take into consideration 
		provide the determined one or more repair parts data and the labor data (Page 2, paragraph [0029] and Page 11, paragraph [0143]; discloses that an appraisal is prepared and provided which outlines the repair parts data and labor data to repair the vehicle).
	While Taliwal discloses providing the appraisal it is not explicit that this is done through a graphical user interface.
	Adegan, which like Taliwal provides an estimate of automotive repair through predictive analytics, teaches it is known to provide a detail list of the repair data and the labor data through a graphical user interface (Figure 14, Figure 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software).

	Adegan, which like Taliwal talks about providing predictive vehicle appraisals, teaches it is known to present the labor and the parts data in a graphical user interface. Adegan establishes that the use of these interfaces is known to cut down the necessary learning to properly utilize the system. Adegan establishes that the use of these graphical user interfaces in the vehicle appraisal environment was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 
	Therefore, from this teaching of Adegan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal, with the ability to present the appraisal data including both the parts and the labor data in a graphical user interface as taught by Adegan, for the purposes of providing the client and easier interface to carry out the invention. Since Taliwal already has a user interface for entering data, and the purpose of it is to provide an appraisal which considers both parts and labor data it would have been obvious for the system to present the data in a graphical user interface as shown explicitly in Adegan. Adegan Col. 3, lines 49-57; teaches that a graphical user interface or GUI allows users to interact with the electronic devices through graphical icons and visual indicators and help reduce the learning curve when interfacing with the system. As such it would have been obvious to present the data which is already calculated in graphical user interface as this would assist the client in utilizing the software.	
	As per claim 17, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the processor is further configured to be capable of executing the stored programmed instructions to generate specific instruction data to fix the identified one or more damages using the determined one or more repair parts, wherein the generated specific instruction data is a subset of product manual data (Figure 19, Col. 25, lines 7-38; teaches that the user is presented with a graphical user interface identifying the specific defect and repair parts necessary for the 
As per claim 18, the combination of Taliwal and Adegan teaches the above-enclosed invention; Adegan further teaches wherein the graphical user interface is generated based on the identified one or more damages, determined one or more repair parts data and the labor data (Figure 14, Figures 22 and 23, Col. 14, line 61 through Col. 15, line 8; teaches a graphical user interface which allows the users to enter information an receive an output detailed list of all the repair data and labor data for the specific repair of the vehicle).

Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Adegan (US 10,360,601 B1) hereafter Adegan, further in view of Sells et al. (US 2016/0307247 A1) hereafter Sells.
As per claim 2, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to explicitly disclose identifying, by the computing apparatus, vendor data for one or more vendors for determined one or more repair parts data based on one or more vendor rules.
Sells, which like the combination talks about generating repair quotes, teaches it is known to identify, by the computing apparatus, vendor data for one or more vendors for determined one or more repair parts data based on one or more vendor rules (Page 4, paragraph [0063]; teaches that as part of finding a vendor to make the repairs for the The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0033] which establishes that the vendor rules establish a proximity setting that the vendor has to be within a set distance or range to the vehicle. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system sets up vendor rules or policies which limit the distance to which vendors are chosen.

	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sells, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells, for the purposes of ensuring the vendor complies with the rules setup by the user. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired.
As per claim 8, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the 
Sells, which like the combination talks about generating repair quotes, teaches it is known for the executable code, when executed by the processor, further causes the processor to identify one or more vendor data for the determined one or more repair parts data based on one or more vendor rules (Page 4, paragraph [0063]; teaches that as part of finding a vendor to make the repairs for the determined repair parts it is known to have a set of vendor rules such as the maximum range or distance the user is willing to go for the service provider and only providing quotes for the service providers which comply with these rules. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0033] which establishes that the vendor rules establish a proximity setting that the vendor has to be within a set distance or range to the vehicle. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the 
Sells, which like the combination talks about performing vehicle repairs, teaches it is known to set up rules for selecting the vendor. These rules can be based on the distance the vendor is to the vehicle and ensure that only quotes are received from vendors which are within the desired distance.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sells, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells, for the purposes of ensuring the vendor complies with the 
As per claim 14, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the processor is further configured to be capable of executing the stored programmed instructions to identify one or more vendor data for the determined one or more repair parts data based on one or more vendor rules.
Sells, which like the combination talks about generating repair quotes, teaches it is known for the processor is further configured to be capable of executing the stored programmed instructions to identify one or more vendor data for the determined one or more repair parts data based on one or more vendor rules (Page 4, paragraph [0063]; teaches that as part of finding a vendor to make the repairs for the determined repair parts it is known to have a set of vendor rules such as the maximum range or distance the user is willing to go for the service provider and only providing quotes for the service providers which comply with these rules. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0033] which establishes that the vendor rules establish a proximity setting that the vendor has to be within a set distance or range to the vehicle. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting 
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system sets up vendor rules or policies which limit the distance to which vendors are chosen.
Sells, which like the combination talks about performing vehicle repairs, teaches it is known to set up rules for selecting the vendor. These rules can be based on the distance the vendor is to the vehicle and ensure that only quotes are received from vendors which are within the desired distance.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
Therefore, from this teaching of Sells, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to limit the quotes from vendors to vendors within a set distance as taught by Sells, for the purposes of ensuring the vendor complies with the rules setup by the user. Since the purpose of Taliwal and Adegan is to get the vehicle repaired it would have been obvious to limit the repairs to vendors which are within the set distance so that the vendor quotes are accurate and ensuring that getting the repairs performed doesn’t incur additional costs of transporting the vehicle a longer distance to get it repaired.

Claim(s) 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taliwal et al. (US 2017/0293894 A1) hereafter Taliwal, in view of Adegan (US 10,360,601 B1) hereafter Adegan, further in view of Leise (US 9,799,010 B1) hereafter Leise.
As per claim 4, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to further disclose determining, by the computing apparatus, an optimal path to obtain the determined one or more repair parts from the identified one or more vendor data.
Leise, which like combination talks about repairing vehicles, teaches it is known to determine, by the computing apparatus, an optimal path to obtain the determined one The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0034] which establishes that the optimal path is the shortest path. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the combination is to repair the vehicle, it is not explicit that the system optimizes the route to gather the parts necessary for repairs.

	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to select the shortest route to gather parts as taught by Leise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Leise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to select the shortest route to gather parts as taught by Leise, for the purposes of saving time, money and resources. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources.
As per claim 10, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to further disclose wherein the executable code, when executed by the processor, further causes the processor to determine an optimal path to obtain the determined one or more repair parts from the identified one or more vendor data.
The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0034] which establishes that the optimal path is the shortest path. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present the labor and the parts data in a graphical user interface. While the purpose of the 
Leise, which like the combination talks about performing vehicle repairs, teaches it is known to optimize or select the shortest route to gather parts. Leise establishes that this can save time, money and resources and was known at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to select the shortest route to gather parts as taught by Leise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Leise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to select the shortest route to gather parts as taught by Leise, for the purposes of saving time, money and resources. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources.
As per claim 16, the combination of Taliwal and Adegan teaches the above-enclosed invention; the combination however fails to further disclose wherein the processor is further configured to be capable of executing the stored programmed 
Leise, which like combination talks about repairing vehicles, teaches it is known for the processor is further configured to be capable of executing the stored programmed instructions to determine an optimal path to obtain the determined one or more repair parts from the identified one or more vendor data (Col. 16, line 43 through Col. 17, line 9; teaches that it is known to determine the optimal path or shortest route to obtain the one or more repair parts from the vendors. Leise establishes that this is done as it can save time, money and energy resources. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0034] which establishes that the optimal path is the shortest path. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources).
Taliwal discloses a predictive vehicle damage appraisal system which collects image, video and vehicle diagnostic data to determine the estimated cost of repairs to that vehicle. Taliwal establishes that the system compares images and other received information to make a predictive analysis of what is damaged both external and internally. By doing this the system can estimate both the visual repairs as well as the repairs which cannot be seen. Taliwal also establishes compare previous or existing damage and subtracting that damage from the current damage so that a final new damage list can be created. The final product of Taliwal is an appraisal including both the parts data and the labor data for the repairs. Adegan teaches it is known to present 
Leise, which like the combination talks about performing vehicle repairs, teaches it is known to optimize or select the shortest route to gather parts. Leise establishes that this can save time, money and resources and was known at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the predictive vehicle appraisal system of Taliwal and Adegan the ability to select the shortest route to gather parts as taught by Leise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Leise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of providing predictive vehicle repair appraisals provided by Taliwal and Adegan, with the ability to select the shortest route to gather parts as taught by Leise, for the purposes of saving time, money and resources. Since the purpose of Taliwal and Adegan is to determine which parts are necessary to repair the vehicle it would have been obvious to optimize the gathering of those parts, as shown explicitly in Leise this can save time, money and resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson, II et al. (US 9,604,563 B1) discusses determining the most convenient vendors based on the location data.
	Borghesi et al. (5,950,169) discusses managing insurance claims and managing repair estimates.
	Littooy et al. (US 8,200,707 B2) discusses setting up rules for facilities to ensure compliance.
	Scruton et al. (WO 2007/127226 A2) discusses that different providers have different rules for which parts can be used in making repairs.
Y. Li and C. Dorai, "Applying Image Analysis to Auto Insurance Triage: A Novel Application," 2007 IEEE 9th Workshop on Multimedia Signal Processing, 2007, pp. 280-283, doi: 10.1109/MMSP.2007.4412872.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	12/4/2021